HANEY, Circuit Judge
(dissenting).
Upon the statement of fact .contained in the majority opinion, I- am unable .to distinguish the investment trust here involved from the class of trusts defined in Morrissey v. Commissioner, 296 U.S. 344, 359, 360, 56 S.Ct. 289, 296, 80 L.Ed. 263, as being “sufficiently analogous to corporate organization to justify the conclusion, that Congress intended that the income of the enterprise should be taxed in the same manner as that of corporations.”
All the- attributes described by Chief Justice Hughes in the Morrissey case, supra, pages 359, 360 of 296 U.S., 56 S.Ct. 289, 80 L.Ed. 263, are. found in the instant case. I cannot agree with the technical refinements of- the majority .opinion in Commissioner v. Chase Nat. Bank, 2 Cir., 122 F.2d 540, relied upon by the majority here. I think the reasoning of the dissenting opinion in that case is in accord with the rule laid -down in the Morrissey case, supra.
In my opinion we should reverse the decision of the Board o.f Tax Appeals. -